Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 26, 2020

The Court of Appeals hereby passes the following order:

A20A1208. KELVIN BARGE v. THE STATE.

      On December 1, 2016, Kelvin Barge pleaded guilty to aggravated assault with
a deadly weapon, possession of a firearm during the commission of a felony, and
possession of a firearm by a convicted felon. Barge filed a pro se notice of appeal on
April 13, 2017. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of the entry of an appealable
judgment. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer appellate jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Barge’s notice of appeal was
untimely filed 133 days after entry of the order sought to be appealed. Consequently,
we lack jurisdiction over this appeal, which is hereby DISMISSED.
      Because Barge was represented by counsel during his plea before the trial
court, he is informed of the following in accordance with Rowland, 264 Ga. at 875-
876 (2): This appeal has been dismissed because you failed to file a proper and timely
notice of appeal. If you still wish to appeal, you may petition the trial court for leave
to file an out-of-time appeal. If the trial court grants your request, you will have 30
days from the entry of that order to file a notice of appeal referencing your conviction.
If the trial court denies your request, you will have 30 days from the entry of that
order to file a notice of appeal referencing the denial of your request for an out-of-
time appeal.
      The clerk of court is DIRECTED to send a copy of this order to Barge as well
as to Barge’s attorney, who is also DIRECTED to send a copy to Barge.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      02/26/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.